DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0328404 to Murakami et al. in view of US 2014/001229 to Bokelman et al.
Regarding claim 20, Murakami discloses a computer-controlled injector (figure 1, controlled via CPU 250) for use with a medicament cartridge (9) and comprising:
a housing (1) including a medicament cartridge receiving volume (7) and a medicament cartridge insertion and removal opening (8) communicating with said medicament cartridge receiving volume;
a pivot mount element (17, figure 3) mounted onto said housing for selectably enabling access to said medicament cartridge receiving volume via said opening [0056];
a mechanical latch (19) selectably locking said pivot mount element in a closed operative orientation ([0062-0064] latch 19 holds 7 closed, which would hold 17 from moving as well) ;
a computer interactive user interface (combination of 4, injection switch, 5, LCD panel display component, and 6, switches) including a display (5) and user input facility (4, 6), said computer interactive user interface providing a prompt to said user to perform a priming function ([0101] Controller displays “Remove air. Press pharmaceutical switch”; S43 in figure 10) and requiring a confirmatory indication ([0106] If finished, press middle switch. Press left switch to remove air again”; S48 of figure 10), indicating carrying out of at least part of said priming function (figure 10) before permitting injection (figure 11) to take place; and said computer interactive user interface providing a prompt to said user to perform opening of said pivot mount element ([0093] last sentence: At this point a message prompting the user to replace the pharmaceutical may be displayed on the display component.  The examiner notes replacement of the cartridge would require operation of the pivot mount element);
an injection drive mechanism (combination of 13, 12, 131, 11, 10; see figure 6C) including a computer-controlled motor (13 controlled via 25, including CPU 250) for driving a piston (10), forming part of said medicament cartridge (9, fig. 6B), for injecting a medicament (fig. 9: pharmaceutical; [0093]), said injection drive mechanism (combination of 13, 12, 131, 11, 10; see figure 6C) being responsive to operation of said user input facility for performing said priming function ([0103] When the injection switch is pressed, controller drives motor for prime: S45 of fig. 10).
Murakami does not disclose said computer-controlled motor also being operative for operating said mechanical latch in response to operation of said user input facility.  Bokelman discloses drive control mechanisms and automatic injectors for injectable cartridges.  Bokelman teaches a cartridge cover (72) hingedly connected to a casing body (80) for covering a cartridge (54), including a mechanical latch (86) and latch release (92).  Bokelman further discloses in paragraph [0063]: 
For example, the automatic injector 50 may include features that are associated with the closure of the cartridge cover 72 to the housing 52, or the position of the latch release 92. In order to minimize the opportunity for inadvertent actuation of the automatic injector 50, an optional sensor may be utilized to signal whether the cartridge cover 72 is open or closed, allowing a control system associated with the automatic injector 50 to prevent actuation if the cartridge cover 72 is not closed. Similarly, structure of the automatic injector 50 or the control system may be designed to prevent opening of the cartridge cover 72, that is, movement of the latch release 92, unless the internal components are in one or more particular positions.
Furthermore, paragraph [0087] discloses the cartridge sensor is tied to the motor, which allows for operation of the cartridge cover 72 to close and latch.  
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have the motor operative for controlling the mechanical latch in response to operation of said user input facility, in order to minimize the opportunity for inadvertent actuation of the injector.  This would improve function and prevent unintended use or removal of the cartridge until confirmed by a user.
Regarding claim 63, Murakami in view of Bokelman disclose a computer-controlled injector according to claim 20, Murakami further disclosing wherein said priming function also includes applying a force to said medicament cartridge sufficient to dislodge trapped air bubbles from said medicament cartridge. ([0103-0104] Controller drives motor, motor turns rotational motion of gear into linear motion of piston, to remove air; step S46: figure 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 22, 62-65, 72-75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0182323 to Grispo et al. in view of US 2004/0024361 to Fago et al.
Regarding claim 22, Grispo discloses a computer-controlled injector (20, figure 1, [0029] 22 controlled via 26 and 24) for use with a medicament cartridge and comprising:
a housing (34, which includes 35 and 22, see [0032]) including a medicament cartridge receiving volume (28); a computer interactive user interface (32) including a display and user input facility (32 is a “touch screen display” [0030], therefore has both a display and input facility) ,
and
an injection drive mechanism (22) including a computer-controlled motor ([0033] motor internal to power head 22) for driving a piston (37), forming part of said medicament cartridge, for injecting a medicament (fig. 2, plunger is within cartridge 38), said injection drive mechanism (22) being responsive to operation of said user input facility for performing a priming function prior to injecting said medicament ([0068] Once purge button is pressed, a plunger drive ram moves to a predetermined stop to force air and/or gas from syringe.  The purge is prior to injection, see at least fig. 6-7, 86 is before 92; 98 before 104), said priming function including bringing at least part of said injection drive mechanism (62 is part of 22) into contact with said piston (37) such that any linear displacement of said at least part of said injection drive mechanism produces a corresponding linear displacement of said piston. ([0055] Linear displacement of drive ram linearly displaces plunger 37.)
Grispo does not disclose a medicament cartridge insertion and removal opening communicating with said medicament cartridge receiving volume; a pivot element mounted onto said housing for selectively enabling access to said medicament cartridge receiving volume via said opening, wherein said medicament cartridge is configured to be fully inserted into said pivot mount element.  Grispo teaches a face plate (28) configuration for mounting of the syringe to the injector.  
Fago discloses an injector (20) coupled to a syringe (28) via a syringe mount (26) the syringe being placed into an opening slot (84) on the injector, the syringe mount including movable gripping members (92, 94), which are pivotally mounted via pivot pints (104) around a pivot point (96), which help to facilitate gripping of the syringe and proper alignment with the plunger drive ram. ([0062-0063]  Fago teaches this configuration overcome problems that arise with typical faceplate connectors between syringe and injector, such as being cumbersome and time consuming to operate, because the face plate has to be removed each time a new syringe is attached [0007]. The examiner equates applicant’s medicament cartridge insertion and removal opening with Fago’s opening defined by interior walls 100, 102, of gripping members (see figure 5); a pivot element as the pivot point (96) which selectively enables access to the medicament cartridge receiving volume via said opening (see figures 5 and 6; when open, access/removal/replacement of syringe is enabled; when closed in figure 6, access is not enabled.)  The examiner further notes that the cartridge is in the fully inserted position within the pivot mount element (See figures 5-6; without being fully inserted, the device would not function.) Before the effective filing date of applicant’s invention, it would have been obvious to attach the syringe to injector via a medicament cartridge insertion and removal opening communicating with said medicament cartridge receiving volume and a pivot element mounted onto said housing, instead of using the conventional face plate configuration, for the advantage of providing a faster and less cumbersome connection which still facilitates gripping of the syringe and proper alignment with the ram, as taught by Fago.
Regarding claim 62, Grispo discloses a computer-controlled injector according to claim 20 and also comprising a moveable subassembly (62 and 37), which is linearly displaceable by said computer-controlled motor [0055] rotary motion of motor translates to linear motion of plunger ram and plunger) for linearly displacing said piston (37) and wherein said priming function includes: linear displacement of said piston by said moveable subassembly by a distance sufficient to eject trapped air and a small quantity of medicament from said medicament cartridge. ([0090] In combination with steps 90, 102, or 156, the user can initiate via prompt a low flow rate purge, and the purge is stopped when fluid begins to fill the connected tubing.  Therefore, after the air/gas is purged, the sequence continues automatically via another input until fluid flows therethrough; the combined distance of the motor activated purge being sufficient to eject air and medicament.)
	Regarding claim 63, Grispo discloses a computer-controlled injector according to claim 20 and wherein said priming function also includes applying a force to said medicament cartridge sufficient to dislodge trapped air bubbles from said medicament cartridge. ([0008] the purging sequence of advancing the plunger forces air for the syringe; therefore, force is applied by the ram and plunger.)
	Regarding claim 64, Grispo discloses a computer-controlled injector according to claim 63 and wherein said priming function also includes bringing at least part of said moveable subassembly (62 and 37) into contact with said piston such that any linear displacement of said plunger produces a corresponding linear displacement of said piston. ([0055] Linear translation of ram and plunger: ram is interpreted as the plunger; plunger is interpreted as the piston.)
	Regarding claim 65, Grispo discloses a computer-controlled injector according to claim 64 and wherein a change in resistance to operation of said computer-controlled motor indicates said bringing said at least part of said moveable subassembly (62 and 37) into contact with said piston (37) such that any further forward linear displacement of said at least part of said moveable subassembly produces a corresponding linear displacement of said piston. (The examiner notes forward motion of the ram and plunger would bring a change in resistance as opposed to no forward motion of the same.  The operation brings a change of resistance and also indicates the ram and plunger and being driven forward. [0055]) 
	Regarding claim 72, Grispo discloses a computer-controlled injector according to claim 22 and also comprising a moveable subassembly (62 and 37), which is linearly displaceable by said computer-controlled motor for linearly displacing said piston [0055] and wherein said priming function includes: 
linear displacement of said piston by said moveable subassembly by a distance sufficient to eject trapped air and a small quantity of medicament from said medicament cartridge. ([0090] In combination with steps 90, 102, or 156, the user can initiate via prompt a low flow rate purge, and the purge is stopped when fluid begins to fill the connected tubing.  Therefore, after the air/gas is purged, the sequence continues automatically via another input until fluid flows therethrough; the combined distance of the motor activated purge being sufficient to eject air and medicament.)
	Regarding claim 73, Grispo discloses a computer-controlled injector according to claim 22 and wherein said priming function also includes applying a force to said medicament cartridge sufficient to dislodge trapped air bubbles from said medicament cartridge.  ([0008] the purging sequence of advancing the plunger forces air for the syringe; therefore, force is applied by the ram and plunger.)
	Regarding claim 74, Grispo discloses a computer-controlled injector according to claim 73 and wherein said priming function also includes bringing at least part of said moveable subassembly into contact with said piston such that any linear displacement of said plunger produces a corresponding linear displacement of said piston.  ([0055] Linear translation of ram and plunger: ram is interpreted as the plunger; plunger is interpreted as the piston.)
	Regarding claim 75, Grispo discloses a computer-controlled injector according to claim 74 and wherein a change in resistance to operation of said computer-controlled motor indicates said bringing said at least part of said moveable subassembly into contact with said piston such that any further forward linear displacement of said at least part of said moveable subassembly produces a corresponding linear displacement of said piston.  (The examiner notes forward motion of the ram and plunger would bring a change in resistance as opposed to no forward motion of the same.  The operation brings a change of resistance and also indicates the ram and plunger and being driven forward. [0055]) 
Claims 21, 48-51, 55, 66-70 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0249412 to Yamamoto in view of Grispo, and further in view of Fago.
Regarding claim 21, Yamamoto discloses a computer-controlled injector (fig. 1-6, operated by operation monitor with touch-panel 110, [0056], operations automatically executed via control device [0085]) for use with a medicament cartridge (510) and comprising:
a housing (1) including a medicament cartridge receiving volume (100a); a computer interactive user interface (110) including a display and user input facility (110 is a monitor and touch-panel, [0056]), said computer interactive user interface [displaying operation information on a touch-panel] appearing on said display in a first orientation to said user (priming orientation, fig. 2), including a 180 degrees shift in the orientation of the housing and [after] carrying out of said 180 degree shift (contrast orientation, fig. 4, see device is shifted 180 degrees from fig. 2), providing a message to said user in a second orientation shifted by 180 degrees from said first orientation [0132] operation information in accordance with the priming operation is provided); and
an injection drive mechanism (100P) including a computer-controlled motor for driving a piston (511), forming part of said medicament cartridge (510), for injecting a medicament (Z); said drive mechanism being responsive for performing said priming function (fig. 8-15, priming operation.)
Yamamoto does not disclose the computer interactive user interface providing a prompt to perform a priming function, and providing a message in a second orientation in response to an indication of carrying out said 180-degree shift of said priming function.  However, Yamamoto discloses an orientation sensor for detecting the orientation, and operation information in accorded what the priming operation displayed on the operation monitor (110) implemented by a touch panel [0132].  The priming operation is automatically executed by a control device [0085].  While Yamamoto disclose the priming operation is automatic, he is silent as to the initialization of such automatic operation.  
Grispo discloses an injector with an automatic purge.  Grispo’s device prompts a user to press or activate the purge button (step 86 or 98, 146 and 152), and requires further implementation by a user before the injector is enabled (90 or 102 or 156), with 156 requiring further button input to expel fluid to complete the purge or prime.  Before the effective filing date of applicant’s invention, it would have been obvious to provide a prompt to a user to initiate the automatic priming operation in order to ensure a user is present to use the device.  It would have further been obvious that a confirmation be provided to a user because Yamamoto’s device already provides feedback of the priming operation on the monitor; providing such a message would ensure confirm the priming operation was successful prior to using the device for injection, which would prevent inadvertent errors to a patient.
Yamamoto in view of Grispo do not further disclose a medicament cartridge insertion and removal opening communicating with said medicament cartridge receiving volume; a pivot element mounted onto said housing for selectively enabling access to said medicament cartridge receiving volume via said opening, wherein said medicament cartridge is configured to be fully inserted into said pivot mount element, wherein said medicament cartridge is configured to be fully inserted into said pivot mount element.  Grispo teaches a face plate (28) configuration for mounting of the syringe to the injector.  Yamamoto is silent with regard to the connection of the syringe at the injector.
Fago discloses an injector (20) coupled to a syringe (28) via a syringe mount (26) the syringe being placed into an opening slot (84) on the injector, the syringe mount including movable gripping members (92, 94), which are pivotally mounted via pivot pints (104) around a pivot point (96), which help to facilitate gripping of the syringe and proper alignment with the plunger drive ram. ([0062-0063]  Fago teaches this configuration overcome problems that arise with typical faceplate connectors between syringe and injector, such as being cumbersome and time consuming to operate, because the face plate has to be removed each time a new syringe is attached [0007]. The examiner equates applicant’s medicament cartridge insertion and removal opening with Fago’s opening defined by interior walls 100, 102, of gripping members (see figure 5); a pivot element as the pivot point (96) which selectively enables access to the medicament cartridge receiving volume via said opening (see figures 5 and 6; when open, access/removal/replacement of syringe is enabled; when closed in figure 6, access is not enabled.)  The examiner further notes that the cartridge is in the fully inserted position within the pivot mount element (See figures 5-6; without being fully inserted, the device would not function.)  Before the effective filing date of applicant’s invention, it would have been obvious to attach the syringe to injector via a medicament cartridge insertion and removal opening communicating with said medicament cartridge receiving volume and a pivot element mounted onto said housing, instead of using the conventional face plate configuration, for the advantage of providing a faster and less cumbersome connection which still facilitates gripping of the syringe and proper alignment with the ram, as taught by Fago.
Regarding claim 48, Yamamoto discloses a computer-controlled injection method for use with a medicament cartridge and an injector including:
a housing (100) including a medicament cartridge receiving volume (100a); a computer interactive user interface (110) including a display and user input facility (monitor and touch-panel [0056, 0132]); and
an injection drive mechanism (100P) disposed within said housing and including a computer-controlled motor (within 100, by operation monitor with touch-panel 110, [0056], operations automatically executed via control device [0085]) providing linear displacement of a moveable subassembly for driving a piston [0059], forming part of said medicament cartridge.
Yamamoto does not disclose the method comprising: displaying a user prompt to carry out a priming function in a first orientation on said display;
responsive to an indication related to at least partial performance of said priming function, displaying a further user prompt in a second orientation on said display, shifted by 180 degrees.
Yamamoto discloses an orientation sensor for detecting the orientation, and operation information in accorded what the priming operation displayed on the operation monitor (110) implemented by a touch panel [0132].  The priming operation is automatically executed by a control device [0085], and during the priming operation the device is shifted 180 degrees (fig. 2 and fig. 4).  While Yamamoto disclose the priming operation is automatic, he is silent as to the initialization of such automatic operation.  
Grispo discloses an injector with an automatic purge.  Grispo’s device prompts a user to press or activate the purge button (step 86 or 98, 146 and 152), and requires further implementation by a user before the injector is enabled (90 or 102 or 156), with 156 requiring further button input to expel fluid to complete the purge or prime.  Before the effective filing date of applicant’s invention, it would have been obvious to provide a prompt to a user to initiate the automatic priming operation in order to ensure a user is present to use the device.  It would have further been obvious that a confirmation be provided to a user because Yamamoto’s device already provides feedback of the priming operation on the monitor; providing such a message would ensure confirm the priming operation was successful prior to using the device for injection, which would prevent inadvertent errors to a patient.
Yamamoto in view of Grispo do not disclose a medicament cartridge insertion and removal opening communicating with said medicament cartridge receiving volume; a pivot element mounted onto said housing for selectively enabling access to said medicament cartridge receiving volume via said opening, wherein said medicament cartridge is configured to be fully inserted into said pivot mount element.  Grispo teaches a face plate (28) configuration for mounting of the syringe to the injector.  
Fago discloses an injector (20) coupled to a syringe (28) via a syringe mount (26) the syringe being placed into an opening slot (84) on the injector, the syringe mount including movable gripping members (92, 94), which are pivotally mounted via pivot pints (104) around a pivot point (96), which help to facilitate gripping of the syringe and proper alignment with the plunger drive ram. ([0062-0063]  Fago teaches this configuration overcome problems that arise with typical faceplate connectors between syringe and injector, such as being cumbersome and time consuming to operate, because the face plate has to be removed each time a new syringe is attached [0007]. The examiner equates applicant’s medicament cartridge insertion and removal opening with Fago’s opening defined by interior walls 100, 102, of gripping members (see figure 5); a pivot element as the pivot point (96) which selectively enables access to the medicament cartridge receiving volume via said opening (see figures 5 and 6; when open, access/removal/replacement of syringe is enabled; when closed in figure 6, access is not enabled.)  The examiner further notes that the cartridge is in the fully inserted position within the pivot mount element (See figures 5-6; without being fully inserted, the device would not function.) Before the effective filing date of applicant’s invention, it would have been obvious to attach the syringe to injector via a medicament cartridge insertion and removal opening communicating with said medicament cartridge receiving volume and a pivot element mounted onto said housing, instead of using the conventional face plate configuration, for the advantage of providing a faster and less cumbersome connection which still facilitates gripping of the syringe and proper alignment with the ram, as taught by Fago.

Regarding claim 49, Yamamoto does not further provide the method wherein said indication indicates reorientation of said housing by approximately 180 degrees.  However, Yamamoto’s priming operation requires a 180 degree turn as disclosed above, and he further discloses the operation information is displayed on the operator monitor.  Therefore, it would have been obvious to provide the indication feedback on the 180 degree turn as claimed in order to provide routine feedback about the operation to the users in order to prevent errors in the delivery process.  An error in properly performing a priming operation could lead to serious and/or fatal injuries to a patient, so feedback as to the successful priming operation would be key information to display.
	Regarding claim 50, Yamamoto further discloses a computer-controlled injection method according to claim 48, and wherein said priming function includes bringing at least part of said moveable subassembly into contact with said piston such that any further forward linear displacement of said moveable subassembly produces a corresponding linear displacement of said piston. [0059]
	Regarding claim 51, Yamamoto does not further disclose wherein said indication is provided by at least one accelerometer indicating a change in orientation of said housing.  However, as previously noted, Yamamoto discloses an orientation sensor is provided for detecting the orientation, and operation information in accordance with the priming operation is displayed on the operation monitor [0132].  Grispo teaches an accelerometer configured as a tilt sensor (58) for indicating the tilt of the power head relative to the direction of Earth gravity [0056], to detect the orientation of the device to further determine if a purge operation is required.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide an accelerometer as the orientation sensor because Grispo has demonstrated that an accelerometer is an acceptable orientation sensor in injectors for determining the position of the device and further determining if the device requires purging/priming based upon its sensed orientation, and choosing a device for its intended purpose is not considered inventive.   
	Regarding claim 55, Yamamoto further discloses wherein a change in resistance to operation of said computer-controlled motor indicates said bringing said at least part of said moveable subassembly into contact with said piston such that any linear displacement of said moveable subassembly produces a corresponding linear displacement of said piston. [0059]
	Regarding claim 66, Yamamoto does not further disclose wherein said indication is provided by at least one accelerometer indicating a change in orientation of said housing.  However, as previously noted, Yamamoto discloses an orientation sensor is provided for detecting the orientation, and operation information in accordance with the priming operation is displayed on the operation monitor [0132].  Grispo teaches an accelerometer configured as a tilt sensor (58) for indicating the tilt of the power head relative to the direction of Earth gravity [0056], to detect the orientation of the device to further determine if a purge operation is required.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide an accelerometer as the orientation sensor because Grispo has demonstrated that an accelerometer is an acceptable orientation sensor in injectors for determining the position of the device and further determining if the device requires purging/priming based upon its sensed orientation, and choosing a device for its intended purpose is not considered inventive.   
	Regarding claim 67, Yamamoto further discloses a computer-controlled injector according to claim 21 and also comprising a moveable subassembly (100P), which is linearly displaceable by said computer-controlled motor for linearly displacing said piston (511) and wherein said priming function includes: linear displacement of said piston by said moveable subassembly by a distance sufficient to eject trapped air and a small quantity of medicament from said medicament cartridge. [0116-0117]
	Regarding claim 68, Yamamoto discloses a computer-controlled injector according to claim 21 and wherein said priming function also includes applying a force to said medicament cartridge sufficient to dislodge trapped air bubbles from said medicament cartridge. ([0116] Application of the plunger/piston is applying a force to the cartridge to dislodge bubbles as claimed.)
	Regarding claim 69, Yamamoto discloses a computer-controlled injector according to claim 68 and wherein said priming function also includes bringing at least part of said moveable subassembly into contact with said piston such that any linear displacement of said plunger produces a corresponding linear displacement of said piston. [0059]
	Regarding claim 70, Yamamoto discloses a computer-controlled injector according to claim 64 and wherein a change in resistance to operation of said computer-controlled motor indicates said bringing said at least part of said moveable subassembly into contact with said piston such that any further forward linear displacement of said at least part of said moveable subassembly produces a corresponding linear displacement of said piston. ([0059] The forward movement when the ram and plunger are moving as opposed to when they are not is a change in resistance.)
Claims 61, 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grispo in view of Fago.
Regarding claims 61 and 71, Grispo in view of Fago disclose applicant’s basic inventive concept substantially as claimed as disclosed in claims 20 and 22, respectively above, and further discloses an accelerometer (58, see [0056].)  However, the accelerometer does not directly indicate the carrying out of part of said priming function.   Grispo teaches the sensor is used to determine if a purge is required [0056], and is connected to the control microprocessor and motor for feedback [0058] and helps to establish the auto-purge routine as well as the air detection. [0059]  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to use the accelerometer as the indicator that the priming function has been carried out because the accelerometer is used to determine if a priming function is needed, so further feedback to the user about the priming process being complete would help to prevent unnecessary errors in delivery to a patient which could be caused by an incomplete priming operation.
Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered.  With respect to the amendments to claim 20, the amendments overcome the prior rejection as presented in the office action on 12/15/2021.  However, additional art has been cited below.  With respect to the amendments to claims 21 and 48, the examiner disagrees with applicant’s assertion that the claim language is not met by Fago.  On page 13 of the arguments, the applicant notes “For example, it can be seen in all of the applied reference of Yamamoto, Grispo, and Fago that the cartridge is disposed externally to the injector”.  The examiner agrees with that statement, but does not agree that the amended limitation requires the cartridge to be disposed fully internally to the injector.  Rather, the limitation as presented requires the cartridge to be fully inserted into the pivot mount element; the examiner notes that this simply requires the cartridge to be inserted as far as it can go, to be properly inserted.  It does not require the cartridge to be fully within or interior to the injector.  Although the rejection with respect to this limitation was not changed, the examiner notes newly cited reference US 2014/001229 to Bokelman et al., applied against claims 20 and 63, discloses a cartridge fully inserted within a pivot mount element cover and injector.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,474,857 to Riley et al., discloses a multi-fluid medical injector system and method of operation.  Specifically, applicant to the instant invention, Riley discloses the injector is pivoted to one lateral side to perform a fluid and air purge, and is pivoted to the opposite lateral side (thus, a 180-degree rotation) for injection.  See at least column 4, lines 15-24, 32-38.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783